DETAILED ACTION

Claim status

This action is in response to applicant filed on 03/25/2021.
Claim 1, 13, 25, 26 has been amended.
Claims 4, 14-24 have been cancelled.
Claims 29-31 has been added.
 Claims 1-3, 5-13 and 25-31 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/25/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-13 and 25-31 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches in claim 1 and its dependent claims a method of remote well operation control, the method comprising: conducting, with a plurality of remote well operation control hosts operating on corresponding remote well logging data acquisition management systems, a well logging operation using a well operation system at a well site, wherein the well operation system includes a carrier having disposed thereon at least one logging instrument, comprising: establishing a first operational control relationship between the carrier and a first remote well using a Wide Area Network (WAN) to transmit substantially all well logging data generated by the selected one of the at least one logging instrument from the well to at least one of the plurality of remote well operation control hosts; and using the logging data to control the well operation with at least one second command in substantially real-time from the at least one of the plurality of remote well operation control hosts responsive to the logging data received; 2 RES4-62298-US-4wherein the first remote well operation control host of the plurality and the second remote well operation control host of the plurality are each remote from the well site.

The closes prior art of record is Fanini et al. (US 2016/0084076) in view of Vu et al. (USD 2012/0026002) where it discloses discloses a method of remote well operation control, the method comprising: conducting, with a plurality of remote well operation control hosts operating on corresponding remote well logging data acquisition management systems, a well logging operation using a well operation system at a well site, wherein the well operation system includes a carrier having disposed thereon at least one logging instrument, comprising: establishing a first operational control relationship between the carrier and a first remote well operation control host of the plurality of remote well operation control hosts sufficient for the first remote well using a Wide Area Network (WAN) to transmit substantially all well logging data generated by the selected one of the at least one logging instrument from the well to at least one of the plurality of remote well operation control hosts; and using the logging data to control the well operation with at least one second command in substantially real-time from the at least one of the plurality of remote well operation control hosts responsive to the logging data received.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically using a Wide Area Network (WAN) to transmit substantially all well logging data generated by the selected one of the at least one logging instrument from the well to at least one of the plurality of remote well operation control hosts; and using the logging data to control the well operation with at least one second command in substantially real-time from the at least one of the plurality of remote well operation control hosts responsive to the logging data received in combination with the recited structural limitations of the claimed invention.

Claims 28-31 recite similar subject matter but the allowable subject matter is:
Claims 28 and 29 allowable subject matter is “wherein conducting the well control operation further comprises establishing the first operational control relationship and the second operational control relationship by using a master remote well operation control host, of the plurality of remote well operation control hosts, on a corresponding remote well logging data acquisition management system to distribute control capability for a particular instrument to a particular remote well operation control host.”
Claims 30-31 allowable subject matter is “wherein establishing at least one of: i) the first operational control relationship, and ii) the second operational control relationship is conducted in dependence upon a role associated with at least one of: i) the first remote well operation control host, and ii) the second remote well operation control host by using a role-based heuristic to allocate control of at least one of i) a system, ii) a component, or iii) a computer process to the at least one of: i) the first remote well operation control host, and ii) the second remote well operation control host;”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion







	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689